                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY JASON MACHIOTE,

        Plaintiff,
                                                  Case No. 18-cv-249-bbc
   v.

DR. ROETHLISBERGER, DR. KUBER,
DR. HOFFMAN, CANDACE WARNER
AND KIM STECKER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                9/9/2019
        Peter Oppeneer, Clerk of Court                     Date
